DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “more proximate adjacent” in claim 7 recites two relative terms which render the claim indefinite. The term “more proximate adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “More” is relative because “more” requires a relationship. That the edge is “more proximate” requires something else is “less proximate,” the claim does not define the feature that is less proximate. “More proximate” is comparing the proximity of more than one feature, but the claim is silent as to the other feature. Relative to what, is the edge “more proximate?” In this case, deleting “more” would obviate this 112(b) but would not be sufficient to overcome the below 112(b) for “proximate adjacent.” The recitation “proximate adjacent” is indefinite because it is unclear if the claimed aspect must be adjacent or proximate as those recitations imply different distances. Additionally, In this recitation, it is unclear what the lateral edges are “proximate adjacent” in comparison to as only one side of the comparison is given, “said lower end”. Both of the two separate issue with the recitation “more proximate adjacent,” should be resolved to overcome this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 positively recites a part of the human body in: line 1 with “a face of a wearer”, line 7 with “a nose and cheeks of a wearer”, line 8 with “the face of the wearer beneath the nose and cheeks”, and line 10 with “a chin of the wearer”. Corrections much be made for each, and can be made by making the recitations functional. For example, in line 1, the rejection may be overcome with language such as, “A protective facemask, intended to be worn on the face of a wearer and configured…”. In line 7, the rejection may be overcome with language such as “…is configured to be adjacent to the nose and cheeks of a wearer…”. In line 8, the rejection may be overcome with language such as “…said body configured to have a void between…”. In line 10, the rejection may be overcome with language such as “…said lower perimeter is configured such that the lower perimeter edge extends beneath…”.
Claim 4 positively recites a part of the human body in line 3 with “the nose of the wearer”. This rejection may be overcome with language such as “…is configured to axially align with the nose of the wearer.”
Claim 7 positively recites a part of the human body in: line 1 with “a face of a wearer”, line 5 with “a chin area of the wearer”, line 12 with “a portion of the face of a wearer beneath the nose and cheeks”, and line 14 with “towards the wearer”. In line 1, the rejection may be overcome with language such as “A facemask, intended to be worn on the face of a wearer and configured…”. In line 5, the rejection may be overcome with language such as “said lower end of said body configured to extend beneath the chin area of the wearer…”. In line 12, the rejection may be overcome with language such as “…wherein the facemask is configured such that a void exists…”. In line 14, the rejection may be overcome with language such as “…in form, configured to face towards the wearer.”
Claim 10 positively recites a part of the human body in line 2 with “the nose of the wearer”. This rejection may be overcome with language such as “…is configured to axially align with the nose of the wearer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hahne (US Patent No. 7,802,572).

Regarding claim 1, Hahne discloses a protective facemask worn on a face of a wearer configured to block and redirect exhaled breath from a wearer thereof (Fig. 1; Col. 3, Lines 27-33, “Face masks as described herein”; capable of blocking and redirecting and intended to block and redirect, see Col. 5, Lines 1-5, which discloses the wearer’s breath is directed due to the air-impermeable material of the facemask) and wherein the protective facemask provides visibility of the wearer's mouth (Fig. 1; Col. 2, Lines 64-67, “The face mask includes a transparent portion such that the mouth of the wearer is visible.”) wherein the protective facemask comprises: a body, (Fig. 1; transparent central portion 11 & outer annular portion 10 make up the body.) said body being manufactured from a transparent material, (Fig. 1; transparent central portion 11) said body having an upper end and a lower end, (Fig. 1; Col. 3, Lines 43-49, “outer annular portion 10 surrounding central portion 11”) said body having an inner surface and an outer surface, (Fig. 2; The figures show that an inner and outer surface are disclosed.) said body having an upper perimeter edge and a lower perimeter edge, (Fig. 1; Col. 1, Lines 40-43, “This invention provides a face mask that is adapted to fit over the nose, mouth and chin of the wearer and to conform at its edges reasonably closely to the face and neck of the wearer.”) wherein a portion of said upper end of said body is adjacent a nose and cheeks of a wearer, (Fig. 1; Col. 5, Lines 13-34, “In use, the central portion 11 can be positioned adjacent to the nose and mouth of the wearer.”) said body having a void between said inner surface and the face of the wearer beneath the nose and cheeks; (Fig. 2; Col. 4, Lines 56-67, “a beak-like shape so it will project outwardly somewhat from the nose and mouth.”) and wherein said lower perimeter edge extends beneath a chin of the wearer (Fig. 2; Col. 5, Lines 13-34, “The lower outer portion 10 is typically positioned below the wearer's mouth and generally captures the wearer's chin.”) and wherein the lower perimeter edge is arcuate in form so as to redirect exhaled breath towards the wearer. (Fig. 2; Col. 2, Lines 27-34, “wherein the central portion is a plastic preformed into an arcuate configuration”)

Regarding claim 2, Hahne discloses the protective facemask as recited in claim 1, wherein said body includes a first wing portion and a second wing portion. (Fig. 2; Fig. 2 shows a wing portion disposed on the body of the mask, below is a picture pointing to the wing portion of Hahne.)

    PNG
    media_image1.png
    487
    487
    media_image1.png
    Greyscale

Continuing with claim 2, Hahne discloses said first wing portion and said second wing portion being on opposing sides of said body. (Fig. 1; the wing portions are disposed on both sides of the mask.)

	Regarding claim 3, Hahne discloses the protective facemask as recited in claim 2, wherein said upper perimeter edge is undulated in form extending intermediate opposing sides of the body. (Fig. 1 shows the mask having an undulated form; Col. 6, Lines 1-14, “the forward angle or protruding angle of the mask is defined by other parameters such as the bridge of the nose”)

	Regarding claim 4, Hahne discloses the protective facemask as recited in claim 3, wherein said upper perimeter edge includes a peak formation, (Fig. 1; Col. 7, Lines 32-43, a nose clip 12; the nose clip of Hahne is structurally and functionally the same as a peak formation, thus the nose clip is a peak formation.) wherein the peak formation is axially aligned with the nose of the wearer. (Fig. 1; Col. 7, Lines 32-43, a nose clip 12; a nose clip is axially aligned with the nose.)

	Regarding claim 7, Hahne discloses a facemask worn on a face of a wearer configured to inhibit spread of respiratory droplets of the wearer (Fig. 1; Col. 3, Lines 27-33, “Face masks as described herein” capable of blocking and redirecting and intended to block and redirect, see Col. 5, Lines 1-5, which discloses the wearer’s breath is directed due to the air-impermeable material of the facemask) and wherein the facemask promotes improved communication with the wearer (Fig. 1; Col. 2, Lines 64-67, “The face mask includes a transparent portion such that the mouth of the wearer is visible.” As a result of the wearer’s mouth being visible, the facemask is capable of promoting visual communication.) with the facemask comprising: a body, (Fig. 1; transparent central portion 11 & outer annular portion 10 make up the body.) said body having an upper end and a lower end, (Fig. 1; Col. 3, Lines 43-49, “outer annular portion 10 surrounding central portion 11”) said lower end of said body extending beneath a chin area of the wearer, (Fig. 2; Col. 5, Lines 13-34, “The lower outer portion 10 is typically positioned below the wearer's mouth and generally captures the wearer's chin.”) said body having a left lateral edge and a right lateral edge, (Fig. 1; Col. 1, Lines 40-43, “This invention provides a face mask that is adapted to fit over the nose, mouth and chin of the wearer and to conform at its edges reasonably closely to the face and neck of the wearer.”) said left lateral edge and said right lateral edge being more proximate adjacent to said lower end, (Fig. 2; as best understood and in view of the specification, Hahne discloses the lateral edges being more proximate adjacent to the lower end.) said body having an outer surface and an inner surface, (Fig. 2; The figures show that an inner and outer surface are disclosed.) said inner surface of said body configured to engage a nose and cheeks of a user proximate the upper end of said body, (Fig. 1; Col. 5, Lines 13-34, “In use, the central portion 11 can be positioned adjacent to the nose and mouth of the wearer.”) said upper end further having an upper perimeter edge, (Fig. 1; Col. 1, Lines 40-43, “This invention provides a face mask that is adapted to fit over the nose, mouth and chin of the wearer and to conform at its edges reasonably closely to the face and neck of the wearer.”) said upper perimeter edge being undulated in shape; (Fig. 1 shows the mask having an undulated form, Col. 6, Lines 1-14, “the forward angle or protruding angle of the mask is defined by other parameters such as the bridge of the nose”) and wherein a void exists between said inner surface of said body and a portion of the face of a wearer beneath the nose and cheeks (Fig. 2; Col. 4, Lines 56-67, “a beak-like shape so it will project outwardly somewhat from the nose and mouth.”) and wherein the lower end includes a bottom perimeter edge that is inwardly arcuate in form towards the wearer. (Fig. 2; Col. 2, Lines 27-34, “wherein the central portion is a plastic preformed into an arcuate configuration”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne (US Patent No. 7,802,572) as applied to claims 1 or 7 above, and further in view of Panettiere (US Patent No. 2,038,310).

Regarding claim 5, Hahne does not discloses the protective facemask as recited in claim 4, wherein the upper perimeter edge includes valley formations, wherein the valley formations are on opposing sides of the peak formation.
However, Panettiere does disclose recesses 14 as can be seen in figure 2 of Panettiere, and discloses that the recesses 14 occur “on each side of the nose of the wearer.” (Pg. 2, Col. 1, Lines 50-51) Panettiere’s recesses are structurally the same as the claimed valley formations and are treated as synonymous in this case. Hahne, Panettiere, and the present invention are all drawn to face masks.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included valleys on the opposing sides of the peak formation on the face mask of Hahne, as taught by Panettiere. Panettiere teaches that one of ordinary skill would be motivated to provide valleys to insure clear and perfect vision at all times and provide ample clearance under the eyes to permit the operator to wear spectacles. (Pg. 2, Col. 1, Lines 52-54)

Regarding claim 6, Hahne discloses the protective facemask as recited in claim 5, and further including a strap, (Fig. 1; a strap 13) said strap being coupled to said first wing portion and said second wing portion. (Fig. 1; Col. 8, Lines 3-24, “Head strap 13 may be attached to the mask outer portion 10”)

Regarding claim 8, Hahne does not disclose the facemask as recited in claim 7, wherein said body has a width proximate the lower end that is less than that of a width proximate the upper end. 
However, Panettiere does disclose the width of the lower end is less than that of the upper end as shown in figure 2. Hahne, Panettiere, and the present invention are all drawn to face masks.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have constructed the mask of Hahne such that the width of the lower end is less than that of the upper end, as taught by Panettiere. Panettiere teaches that one of ordinary skill in the art would be motivated to make the width of the lower end, less than that of the upper end so that the mask conforms intimately with the contour of the human face. (Pg. 1, Col. 1, Lines 39-43)

Regarding claim 9, Hahne discloses the protective facemask as recited in claim 8, wherein said body includes a first wing portion and a second wing portion. (Fig. 2; Fig. 2 shows a wing portion disposed on the body of the mask, below is a picture pointing to the wing portion of Hahne.)

    PNG
    media_image1.png
    487
    487
    media_image1.png
    Greyscale

Continuing with claim 9, Hahne discloses said first wing portion and said second wing portion being on opposing sides of said body. (Fig. 1; the wing portions are disposed on both sides of the mask.)
	Hahne does not disclose said first wing portion and said second wing portion being contiguous with said body and further including at least one aperture configured to operably couple to a strap.
	However, Panettiere discloses aperture 8 as shown in figure 2 of Panettiere’s disclosure. Hahne couples the strap to the wing portions but does not expressly disclose coupling via an aperture; however, an aperture is a known coupling means for a strap. Hahne, Panettiere, and the present invention are all drawn to face masks.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included an aperture to Hahne, as taught by Panettiere. Panettiere teaches that one of ordinary skill in the art would be motivated to provide an aperture for the accommodation of the end of a cord passing over the ears of the wearer and being tied behind the wearer's head. (Pg. 1, Col. 2, Lines 49-52) Additionally, providing the apertures would also allow Hahne to function as intended, which is to have the strap coupled to the wing portion.

Regarding claim 10, Hahne discloses the facemask as recited in claim 9, wherein said upper perimeter edge includes a peak formation, (Fig. 1; Col. 7, Lines 32-43, a nose clip 12; the nose clip of Hahne is structurally and functionally the same as a peak formation, thus the nose clip is a peak formation.) wherein the peak formation is axially aligned with the nose of the wearer. (Fig. 1; Col. 7, Lines 32-43, a nose clip 12; a nose clip is axially aligned with the nose.)

Regarding claim 11, Hahne does not disclose the facemask as recited in claim 10, wherein the upper perimeter edge includes valley formations, wherein the valley formations are on opposing sides of the peak formation.
However, Panettiere does disclose recesses 14 as can be seen in figure 2 of Panettiere, and discloses that the recesses 14 occur “on each side of the nose of the wearer.” (Pg. 2, Col. 1, Lines 50-51) Panettiere’s recesses are structurally the same as the claimed valley formations and are treated as synonymous in this case. Hahne, Panettiere, and the present invention are all drawn to face masks.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included valleys on the opposing sides of the peak formation on the face mask of Hahne, as taught by Panettiere. Panettiere teaches that one of ordinary skill would be motivated to provide valleys to insure clear and perfect vision at all times and provide ample clearance under the eyes to permit the operator to wear spectacles. (Pg. 2, Col. 1, Lines 52-54)

Regarding claim 12, Hahne discloses the facemask as recited in claim 11, wherein said body is manufactured from a clear plastic. (Fig. 1; Col. 5, Lines 56-61, “synthetic plastic film in central portion 11”, Figure 1 shows central portion 11 being clear.)

Conclusion
	The following prior art made of record art not used in the rejection of this application but, are considered pertinent to Applicant’s disclosure.
	Feasey et al. (US 2018/0296864) discloses a positive air pressure respirator that is transparent, accommodates exhalation, and is structurally similar to the present invention.
	Lee (US 2016/0058081) discloses a mouth mask with valleys on either side of a peak, axially aligned on the nose, wings, straps, and it extends below the chin.
	Lee (US 2006/0230485) discloses a see-through mask which comprises a filter, straps, and a peak portion axially aligned with the nose.
	Eilermann (US 2018/0207454) discloses a breath diverting assembly comprising straps, a peak portion axially aligned with the nose, and an exhalation vent.
	Han (US 2019/0009114) discloses a health mask with an air curtain that comprises straps, wing portions, a peak portion axially aligned with the nose, and an exhalation region extending below the chin.

	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can
normally be reached on 8:00 AM - 5:30 PM EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).]

/SETH R. BROWN/Examiner, Art Unit 4165                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732